Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	
Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims recite “means” for communicating, determining and writing, but the specification and drawings provide no structural elements for performing these functions.
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show a portable electronic device, means for communicating, means for determining,a calculator, a graphical interface, or means for writing or a sensor, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 21 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,838,983).
Wong discloses a method for determining inflation pressure expected in a tire provided with pressure and temperature sensor comprising recording a pressure and temperature of tire with sensors 20 at a time (col. 1, lines 60-65), comparing internal tire temperature T with ambient air temperature Ta (col. 2, lines 1-5), and determining an expected pressure Pa = P*Ta/T (col. 2, lines 60-65) if temperatures inside tire and ambient are equivalent, except for specifically stating that ratio is of temperatures at different times.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to compare temperatures at different times , since temperatures would have been continuously monitored in any pressure sensing system in order to determine whether pressure readings were correct at any given time.
It is noted that claim 21 is not dependent on claim 12, but merely states that a calculator could calculate calculations of claim 12.  Since no specific details of calculator have been disclosed, one of ordinary skill in the art before the effective filing date of the invention would have used any conventional calculator to calculate calculations.
Regarding claim 21, Wong discloses means 22 for communicating with pressure and temperature sensors 20,24 (Fig. 1), means for determining ambient temperature 24, calculator/microcontroller 22 for carrying out calculations, and graphical interface with display (Fig. 2) for displaying pressure.
Regarding claim 22, since Wong teaches displaying pressure (Fig. 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have pressure value stored in a memory, in order that the microcontroller could input the correct pressure value to display 28.
4.	Claims 12 and 15-20 are allowed.
5.	Regarding remarks filed with the response on 9-28-22, despite applicant’s assertions, structural components claimed in claims 21 and 22 are essential to the invention and need to be depicted in drawings.  Furthermore, claims 21 and 22 were previously rejected under 35 USC 112, and no arguments were presented to contest this rejection.  Accordingly, the 112 rejection has been repeated herein.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brent A. Swarthout/
Primary Examiner AU 2689
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689